
	
		III
		112th CONGRESS
		2d Session
		S. RES. 602
		IN THE SENATE OF THE UNITED STATES
		
			November 27, 2012
			Mr. Akaka (for himself,
			 Mr. Inhofe, Mr.
			 Udall of Colorado, and Mr.
			 Chambliss) submitted the following resolution; which was considered
			 and agreed to
		
		RESOLUTION
		Designating 2012-2013 as the Year of
		  the Korean War Veteran and recognizing the 60th anniversary of the
		  Korean War.
	
	
		Whereas, on June 25, 1950, the Communist Democratic
			 People’s Republic of Korea began the Korean War by invading the Republic of
			 Korea with approximately 135,000 troops;
		Whereas nearly 1,800,000 members of the United States
			 Armed Forces served along with the forces of the Republic of Korea and 20 other
			 Allied nations in the Korean theater of operations to defend freedom and
			 democracy in the Korean Peninsula;
		Whereas, during the Korean War, 36,574 people from the
			 United States died and 103,284 people from the United States were wounded in
			 some of the most horrific combat and weather conditions in the history of
			 warfare;
		Whereas almost 60 years have passed since the signing of
			 the cease-fire agreement at Panmunjom on July 27, 1953, and the Korean
			 Peninsula still technically remains in a state of war;
		Whereas the Korean War has for many years been a
			 Forgotten War for people in the United States;
		Whereas Korean War veterans deserve to be recognized by
			 the people of the United States for their honorable and courageous service in
			 defense of democracy and freedom during the Korean War;
		Whereas the tide of communism on the southern ½ of the
			 Korean Peninsula was halted, liberty triumphed over tyranny, and the Republic
			 of Korea has developed into a modern and prosperous democracy because of the
			 selfless sacrifice of the Korean War veterans;
		Whereas the people of the United States and the Republic
			 of Korea are eternally grateful to the Korean War veterans;
		Whereas the history of the Korean War should be included
			 in the curriculum of schools in the United States so that future generations
			 never forget the sacrifices of the Korean War veterans and what those veterans
			 accomplished;
		Whereas the Department of Defense 60th Anniversary of the
			 Korean War Commemoration Committee will implement a national campaign to honor
			 the Korean War veterans, remember those Korean War veterans still counted among
			 the missing in action, and educate the people of the United States concerning
			 the ongoing relevance of the Korean War; and
		Whereas the commemorative campaign will include ceremonies
			 in the United States and the Republic of Korea in recognition of the beginning
			 (June 25, 1950) and the armistice ending hostilities (July 27, 1953), as well
			 as a national media and outreach campaign for Veterans Day 2012 to honor the
			 Korean War veterans: Now, therefore, be it
		
	
		That the Senate—
			(1)designates
			 2012–2013 as the Year of the Korean War Veteran;
			(2)recognizes the
			 60th anniversary of the Korean War; and
			(3)honors the
			 contributions and sacrifices made by the Korean War veterans.
			
